 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                       CASE NO. 2:18-PO-00328-DB
12                                    Plaintiff,   STIPULATION TO CONTINUE BENCH
                                                   TRIAL, SETTING MOTION SCHEDULE,
13                            v.                   AND ORDER
14 PERRY M. CARROLL,                               DATE: January 23, 2019
                                                   TIME: 9:00 a.m.
15                                    Defendant.   COURT: Hon. Deborah Barnes
16

17                                             STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.      By previous order, this matter was set for a bench trial on January 23, 2019.

21         2.      By this stipulation, the parties now jointly move to continue the bench trial to

22 March 28, 2019, at 9:00 a.m.

23         3.      Additionally, the parties jointly request that the Court adopt the following

24 motion schedule. The defendant shall file his motion to dismiss by January 15, 2019. The

25 United States shall file its opposition by January 22, 2019. The defendant shall file any

26 reply by January 25, 2019. The parties shall appear before the Court for a motion hearing
27 on January 29, 2019, at 10:00 a.m.

28         4.      The parties agree and stipulate, and request that the Court find the


      STIPULATION RE: BENCH TRIAL                   1
30
1 following:

2                 a)     Due to a lapse in appropriations, the federal government began a

3         partial shutdown on December 22, 2018. The lapse in appropriations included

4         funding for the Department of Justice and the Department of Agriculture. As a

5         result, several employees of the United States Attorney’s Office for the Eastern

6         District of California and the United States Forest Service have been furloughed.

7         Specifically, Forest Protection Officer Joe Chavez has been furloughed since

8         December 22, 2018. FPO Chavez wrote the violation notice that forms the basis for

9         this criminal prosecution.

10                b)     On January 14, 2019, the parties conferred regarding the status of the

11        case. Counsel for the defendant informed the United States of counsel’s intent to

12        file a motion to dismiss pursuant to Rule 12 of the Federal Rules of Criminal

13        Procedure. The parties anticipate that counsel for the defendant will file the motion

14        on January 15, 2019. Accordingly, the parties request that the Court adopt the

15        above-described motion schedule.

16        IT IS SO STIPULATED.

17

18   Dated: January 14, 2019                          MCGREGOR W. SCOTT
                                                      United States Attorney
19

20                                                    /s/ JUSTIN L. LEE
                                                      JUSTIN L. LEE
21                                                    Assistant United States Attorney
22

23   Dated: January 14, 2019                          /s/ LINDA ALLISON
                                                      LINDA ALLISON
24
                                                      REBECCA GENONI
25                                                    MARCUS WILLIAMS
                                                      Counsel for Defendant
26                                                    PERRY M. CARROLL
27

28

     STIPULATION RE: BENCH TRIAL                  2
30
1                                        FINDINGS AND ORDER

2         IT IS SO FOUND AND ORDERED.1

3 DATED: January 14, 2019                                 /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
          1
             The bench trial in this matter shall last one court day.
     STIPULATION RE: BENCH TRIAL                          3
30
